        Case 1:16-cv-00465-WJ-LF Document 689 Filed 02/17/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

IN RE: GOLD KING MINE RELEASE
IN SAN JUAN COUNTY, COLORADO,                                     No. 1:18-md-02824-WJ
ON AUGUST 5, 2015

This Document Relates to All Cases

                     MEMORANDUM OPINION AND ORDER
                GRANTING MOTION FOR SUPPLEMENTAL BRIEFING

       THIS MATTER comes before the Court on the Allen Plaintiffs' Motion for Leave to File

Supplemental Briefing Regarding Mining Defendants' Motions for Summary Judgment for Lack

of Jurisdiction, Doc. 1051, filed January 22, 2021.

       Sunnyside Gold Corporation ("SGC") and Kinross Gold USA/Kinross Gold Corporation

("Kinross Defendants")(collectively the "Mining Defendants") each filed a motion for summary

judgment asserting the Court lacks personal jurisdiction over them. See Doc's 866 and 868, filed

October 13, 2020. The Allen Plaintiffs filed their responses on November 30, 2020. See Doc's

942 and 943. On December 17, 2020, after the Allen Plaintiffs filed their responses, SGC filed

motions for partial summary judgment on the nuisance claims and on statute of repose grounds.

See Doc's 962 and 963.

        The Allen Plaintiffs contend that "by filing the Motions for Partial Summary Judgment,

SGC has waived the Mining Defendants' argument that personal jurisdiction is lacking over them"

and move for leave to file supplemental briefing on the personal jurisdiction motions to address

this issue. Motion at 2.

       SGC opposes the Allen Plaintiffs' Motion for supplemental briefing stating that "SGC's

mere compliance with this Court's case management orders and deadlines does not constitute a
        Case 1:16-cv-00465-WJ-LF Document 689 Filed 02/17/21 Page 2 of 2




manifestation of intent to submit to this Court's jurisdiction." SJC's Response at 2, Doc. 1084,

filed February 5, 2021.

       The Kinross Defendants also oppose the Allen Plaintiffs' Motion for supplemental briefing

stating the Allen Plaintiffs' Motion "provides no support for the illogical assumption that any action

by SGC, even if it somehow did constitute a waiver as to SGC, can be imputed to the Kinross

Defendants to constitute a knowing and voluntary waiver of the Kinross Defendants' jurisdictional

argument." Kinross Defendants' Response at 2, Doc. 1085, filed February 5, 2021.

       The Allen Plaintiffs, SJC and the Kinross Defendants cited case law in support of their

respective positions regarding waiver of a personal jurisdiction defense. The Court grants the

Motion for supplemental briefing to allow the Parties to fully brief their arguments.

       IT IS ORDERED that the Allen Plaintiffs' Motion for Leave to File Supplemental Briefing

Regarding Mining Defendants' Motions for Summary Judgment for Lack of Jurisdiction, Doc.

1051, filed January 22, 2021, is GRANTED. The Allen Plaintiff's supplemental brief is due within

14 days of entry of this Order. Responses are due within 14 days of service of the supplemental

brief. Replies are due within 14 days of service of the responses.




                                               ________________________________________
                                               WILLIAM P. JOHNSON
                                               CHIEF UNITED STATES DISTRICT JUDGE




                                                  2
